                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


YAKUB MUHAMMAD                                                     CIVIL ACTION


VERSUS                                                             18-836-SDD-EWD

YOUTUBE, LLC, YOUTUBE
ENTERTAINMENT MEDIA, LLC,
GOOGLE, LLC, ALPHABET, INC.,
ET AL.


                                       RULING

        This matter is before the Court on the Motion to Transfer Venue1 filed by all

Defendants (“Defendants”). Pro se Plaintiff Yakub Muhammad (“Plaintiff”) filed a

Memorandum in Opposition to Transfer Venue and for Rule 11 Sanctions,2 to which

Defendants filed a Reply3 and Memorandum in Opposition to Rule 11 Sanctions.4 For the

following reasons, the Court finds that the Motion to Transfer Venue filed by Defendants

should be GRANTED, and its Motion for Rule 11 Sanctions shall be DENIED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        This matter arises out of the removal of a video from Plaintiff’s YouTube, LLC

(“YouTube”) Channel.5 Plaintiff opened an account on YouTube, a ubiquitous video

sharing website, on April 7, 2007.6 For the past 11 years, Plaintiff has been producing



1
  Rec. Doc. 11.
2
  Rec. Doc. 13.
3
  Rec. Doc. 19.
4
  Rec. Doc. 16.
5
  Rec. Doc. 1-3, p. 4.
6
  Id. at 3.

51863
                                                                              Page 1 of 9
and publishing content on YouTube’s website. Plaintiff’s Complaint centers around

Plaintiff’s self-styled “expose” video titled “Jim Jones, Marvin Muhammad and The New

Nation of Islam Cult” (the “Jim Jones Video”).7 The Jim Jones video, uploaded to YouTube

on March 8, 2011,8 is alleged to expose a cult named “The New Nation of Islam” and its

leader, Marvin Muhammad.9 Plaintiff’s Jim Jones Video was allegedly removed by

YouTube on July 18, 2018. YouTube sent Plaintiff a message explaining that the Jim

Jones Video was removed because it violated YouTube’s guidelines.10 YouTube is also

alleged to have placed a temporary 90-day penalty on Plaintiff’s YouTube account.

Plaintiff alleges the “90 day restriction on Plaintiff’s said account specifically prevent[ed]

him from live streaming his Islamic Religious services or any other service” and

“prevent[ed] the Plaintiff to speak freely during Live Stream on his YouTube Account as

his fellow YouTubers are able to do.”11

        As a result of YouTube’s removal of the Jim Jones Video and the 90-day restriction

on Plaintiff’s YouTube account, Plaintiff filed suit against YouTube and the other named

Defendants in the Nineteenth Judicial District Court in Baton Rouge, Louisiana, on August

9, 2018.12 Based on Plaintiff’s asserted amount in controversy in excess of

$80,000,000,000 and the parties’ diversity of citizenship, Defendants removed the action

to this Court on September 12, 2018.13 Defendants now move to transfer this case to the



7
  Id.
8
  Id.
9
  Id.
10
   Id. at 5.
11
   Id.
12
   Rec. Doc. 1-1.
13
   Rec. Doc. 8-2. (Defendants timely removed this action, expressly preserving their argument that Plaintiff’s
mailing did not constitute service. Rec. Doc. 8-2).

51863
                                                                                                  Page 2 of 9
Northern District of California pursuant to YouTube’s express forum-and-venue-selection

clause.

II.     LAW AND ANALYSIS

        A. Motion to Transfer

        According to 28 U.S.C. § 1404(a), a district court may transfer any civil action “[f]or

the convenience of the parties and witnesses, in the interest of justice” to any other district

“where it might have been brought or to any district or division to which all parties have

consented.”14 Where transfer is sought pursuant to a forum-selection clause, the

Supreme Court has held that the “proper application of §1404(a) requires that a forum-

selection clause be ‘given controlling weight in all but the most exceptional cases.’”15 In

Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for Western Dist. of Texas, the

Supreme Court held that the presence of a valid forum-selection clause requires the

district court to adjust its usual analysis of a motion to transfer in three ways: (1) the

plaintiff’s choice of forum merits now weight; (2) the court should not consider arguments

about the parties’ private interests and may consider only public interest factors; and (3)

when party bound by a forum-selection clause files suit in a different forum, a transfer of

venue does not carry with it the original venue’s choice-of-law rules.16 Additionally, “a

district court should ordinarily transfer the case to the forum specified in that clause. Only

under extraordinary circumstances unrelated to the convenience of the parties should a




14
   28 U.S.C. § 1404(a).
15
   Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 59-60, 134 S. Ct. 568, 579,
187 L. Ed. 2d 487 (2013)(quoting Stewart Organization, Inc. v. Ricoh Corp., 487 U.S. 22, at 33 (1988)).
16
   Id. at 582.

51863
                                                                                                 Page 3 of 9
§1404(a) motion be denied.”17 Accordingly, Defendants argue that this Court should

transfer venue to the Northern District of California pursuant to YouTube’s current Terms

of Service.

        Plaintiff does not contest the validity of a forum-selection clause in YouTube’s

Terms of Service; instead, Plaintiff contends that the forum-selection clause contained in

an earlier version of YouTube’s Terms of Service, which existed at the time Plaintiff

created his YouTube account in 2007, governs the present dispute. The 2007 version of

the Terms of Service require any lawsuit regarding the YouTube Service be conducted in

San Mateo County, rather than Santa Clara County, California, as the current version

states.18 Accordingly, Plaintiff argues that, because there is no Federal District Court

located in San Mateo County, California, the Court should transfer this case to the

California State Court located in San Mateo County. However, the 2007 version of the

Terms of Service, the one by which Plaintiff argues he is bound, includes a clause stating

that:

        “YouTube reserves the right to amend these Terms of Service at any time
        and without notice, and it is your responsibility to review these Terms of
        Service for any changes. Your use of the YouTube Website following any
        amendment of these Terms of Service will signify your assent to and
        acceptance of its revised terms.”19

        Although Plaintiff does not appear to contest the validity of YouTube’s terms of

service, the adjusted analysis dictated by the Supreme Court in Atlantic Marine




17
   Id. at 581.
18
   Rec. Doc. 11-2, p. 3, ¶10.
19
   Rec. Doc. 19, p. 9, ¶4.

51863
                                                                                Page 4 of 9
presupposes a valid forum-selection clause.20 Thus, the Court will first consider the

validity of the current Terms of Service. Under federal law, forum-selection clauses are

presumed enforceable and considered prima facie valid unless shown to be

unreasonable.21 A forum-selection clause may be unreasonable if:

        (1) the incorporation of the forum selection clause into the agreement was
        the product of fraud or overreaching; (2) the party seeking to escape
        enforcement “will for all practical purposes be deprived of his day in court”
        because of the grave inconvenience or unfairness of the selected forum; (3)
        the fundamental unfairness of the chosen law will deprive the plaintiff of a
        remedy; or (4) enforcement of the forum selection clause would contravene
        a strong public policy of the forum state.22


Considering the first factor set forth above, the Court finds that the incorporation of the

forum selection clause contained in YouTube’s current Terms of Service is not a product

of fraud. To establish that the clause is a product of fraud, Plaintiff must “show that the

inclusion of that clause in the contract was the product of fraud or coercion.”23 Plaintiff

offers no substantive or argument or jurisprudence except to conclude that “defendants

actions delineated herein constitutes a fraud upon this Court.”24 Defendants, however,

have submitted screenshots of the current page where YouTube users upload videos

which includes a statement reminding users that, “[b]y submitting your videos to YouTube,

you acknowledge that you agree to YouTube’s Terms of Service and Community




20
   Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 62, 134 S. Ct. 568, 581, 187
L. Ed. 2d 487 (2013).
21
   Haynesworth v. The Corporation, 121 F.3d 956, 962 (5th Cir. 1997); In re Spillman development Group,
Ltd., 710 F.3d 299, 306 (5th Cir. 2013).
22
   Id. (citing Carnival Cruise Lines v. Shute, 499 U.S. 585, 595 (1991).
23
   Biltz v. Google, Inc., 2018 WL 3340567 (D.Haw. July 6, 2018)(citing Scherk v. Alberto-Culver Co., 417
U.S. 506, 518, 519 n. 14 (1974)).
24
   Rec. Doc. 13, p. 5.

51863
                                                                                                  Page 5 of 9
Guidelines.”25 The words “Terms of Service” appears as a hyperlink to the current version

of YouTube’s Terms of Service. Defendants have also attached uncontroverted evidence

which demonstrates Plaintiff’s continued use of YouTube, and thus, his assent to the

current Terms of Service.26 YouTube’s Terms of Service were last updated on May 25,

2018. Between May 25, 2018 and November 1, 2018, Plaintiff uploaded six videos.27

Further, Courts in other districts have routinely enforced YouTube’s Terms of Service.28

Plaintiff has offered little argument and no evidence or jurisprudence to show that the

forum-selection clause was induced by fraud or overreaching.

        Next, considering the second factor, Plaintiff will not be deprived his day in court

because of the current forum selection clause. Plaintiff must show that “the selected forum

is so ‘gravely difficult and inconvenient’ that the complaining party will, ‘for all practical

purposes be deprived of its day in court.’”29 Under either the 2007 Terms of Service or

the current Terms of Service, Plaintiff will have his day in court in California and offers no

argument why this would not be the case. Further, Plaintiff has made no argument that

the chosen law would deprive him of a remedy. According to YouTube’s affidavit

declaration, the only difference in the 2007 and current Terms of Service is the forum

county, not the choice of law.




25
   Rec. Doc. 19, p. 17 (Exhibit 3, Screenshot of YouTube’s upload page).
26
   Id. at p.9, ¶8 (Supplemental Declaration of Sami Sharaiha).
27
   Id. at ¶7.
28
   See Song fi, Inc. v. Google Inc., 72 F.Supp.3d 53 (D.C. 2014)(Finding YouTube’s Terms of Service valid
and enforceable); Feldman v. Google, Inc., 513 F.Supp.2d 229, 246-48 (E.D. Pa. 2007)(Google’s forum
selection clause was not result of fraud, overreaching, or bad faith, and was better suited for resolution in
California court); Person v. Google Inc., 456 F.Supp.2d 488, 493-95 (S.D.N.Y. 2006)(Same as Person).
29
   Biltz v. Google, Inc., 2018 WL 3340567 (D. Haw. July 6, 2018) (citing M/S Bremen v. Zapata Off-Shore
Co., 407 U.S. 1, 15 (1972)).

51863
                                                                                                 Page 6 of 9
        Finally, allowing transfer would not violate public policy. Plaintiff has not shown that

requiring him to litigate in the Northern District of California would contravene an important

public policy of Louisiana. Although Louisiana has a strong public policy against forum

selection clauses in the employment context,30 Plaintiff makes no argument why this non-

employment forum selection clause contravenes a strong public policy of Louisiana.31

        Additionally, although Plaintiff makes little argument in support of his contention

that the 2007 version of the Terms of Service applies, it cannot be said that he was without

notice of the current Terms of Service. Since filing the opposition to this motion, expressly

referencing both the current and 2007 version of the Terms of Service, Plaintiff has

continued to upload videos to his YouTube channel.32 Even accepting Plaintiff’s argument

as true, the terms of the 2007 agreement, to which he acknowledged he is bound, clearly

states that YouTube reserves the right to update the Terms of Service.33 Considering

Plaintiff’s admitted agreement to the 2007 Terms of Service, which reserved the right of

YouTube to update the terms, the Court finds that Plaintiff is bound by the current version

of YouTube’s Terms of Service which designate Santa Clara County, California, as the

proper forum.

        Although the Court finds the current YouTube terms of service to be valid and

controlling in this case, the Court must still consider public interest factors relevant to a

motion to transfer. According to the Supreme Court, the Court is bound to give no weight

to Plaintiff’s choice of forum and may consider only the public-interest factors: “the


30
   See Louisiana Revised Statute 23:921A(2).
31
   See Biltz, 2018 WL 3340567.
32
   Rec. Doc. 19, p. 9, ¶6 (Supplemental Declaration of Sami Sharaiha).
33
   Id. at ¶4.

51863
                                                                                     Page 7 of 9
administrative difficulties flowing from court congestion; the local interest in having

localized controversies decided at home; [and] the interest in having the trial of a diversity

case in a forum that is home with the law.34

        The Court finds that the public interest factors weigh in favor of transfer. As

Defendants point out, actions against YouTube or Google are routinely transferred to the

Northern District of California.35 Further, Defendants are correct that, “[b]ecause many

millions of users from across the world use YouTube free of charge each day, the forum-

and-venue-selection clause is necessary to manage the costs of litigation and reduce the

inconvenience of Google and YouTube personnel of litigating all over the world.”36 Finally,

Plaintiff no reference to public interest factors in his Opposition.

        B. Motion for Sanctions

        To the extent that Plaintiff’s Opposition contains a Rule 11 Motion for Sanction, the

Court finds the motion without merit and procedurally inappropriate. According to Fed.

R. C. P. 11(c)(2):

        “A motion for sanction must be made separately from any other motion and
        must describe the specific conduct that allegedly violates Rule 11(b).” The
        motion must be served under Rule 5, but it must not be filed or be presented
        to the court if the challenged paper, claim, defense, contention, or denial is
        withdrawn or appropriately corrected within 21 days after service or within
        another time the court sets. If warranted, the court may award to the
        prevailing party the reasonable expenses, including attorney's fees,
        incurred for the motion.

As Defendants correctly point out, “Plaintiff lumped his purported Rule 11 motion into his

response to Defendants’ motion to transfer venue, and he did not ‘challenge’ Defendants’


34
   Atlantic Marine, 571 U.S. at 63 n.6.
35
   Rec. Doc. 11-1, p. 8.
36
   Rec. Doc. 11-2, p. 3, ¶12.

51863
                                                                                    Page 8 of 9
motion prior to filing his own motion.”37 For those reasons, Plaintiff’s Motion for Rule 11

Sanctions is not properly before the Court and is also denied as substantively meritless.

III.    CONCLUSION

        For the reasons set forth above, Plaintiff’s Motion for Rule 11 Sanction38 is hereby

DENIED. Defendants’ Motion to Transfer Venue39 is GRANTED, and this case shall be

transferred to the Northern District of California, San Jose Division.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on June 3, 2019.




                                                  S
                                           ____________________________________
                                           SHELLY D. DICK, CHIEF DISTRICT JUDGE
                                           MIDDLE DISTRICT OF LOUISIANA




37
   Rec. Doc. 16, p. 3.
38
   Rec. Doc. 13.
39
   Rec. Doc. 11.

51863
                                                                                  Page 9 of 9
